PER CURIAM. Basilio and Rogelio Reyes, by their attorney, have filed a motion for rule on the clerk. The motion admits that the record was not timely filed and that it was no fault of the appellants.  This court has held that we will grant a motion for rule on the clerk when the attorney admits that the record was not timely filed due to an error on his part. See, e.g., Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986). Here, the attorney does not admit fault on his part. We have held that a statement that it was someone else’s fault or no one’s fault will not suffice. Clark v. State, 289 Ark. 382, 711 S.W.2d 162 (1986). Therefore, appellants’ motion must be denied. If the appellants’ attorney will file a motion and affidavit in this case accepting full responsibility for not timely filing the transcript within thirty days from the date of this per curiam, the motion will be granted and a copy of the opinion will be forwarded to the Committee on Professional Conduct. The present motion for rule on the clerk is denied.